This matter is before the court upon respondent’s motion for relief pursuant to Ohio Civil Rule 60(B) and relator’s motion to strike or dismiss respondent’s motion. Upon consideration thereof,
IT IS ORDERED by this court that the motion for relief pursuant to Ohio Civil Rule 60(B) be, and is, hereby dismissed without a hearing.
F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, Acting C.J., would grant the motion to strike.
Resnick, J., would deny the motion for relief.
Moyer, C.J., not participating.